
	
		II
		110th CONGRESS
		2d Session
		S. 2705
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mr. Durbin (for himself,
			 Mr. Inhofe, Mr.
			 Obama, Mr. Lieberman,
			 Mr. Biden, Mr.
			 Reed, Ms. Mikulski,
			 Ms. Collins, Mr. Menendez, Mrs.
			 Dole, and Mr. Inouye)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize programs to increase the number of nurses
		  within the Armed Forces through assistance for service as nurse faculty or
		  education as nurses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Troops to Nurse Teachers Act of
			 2008.
		2.Programs to increase
			 the number of nurses within the Armed Forces
			(a)In
			 generalThe Secretary of Defense may provide for the carrying out
			 of each of the programs described in subsections (b) through (f).
			(b)Service of
			 nurse officers as faculty in exchange for commitment to additional service in
			 the Armed Forces
				(1)In
			 generalOne of the programs under this section may be a program
			 in which covered commissioned officers with a graduate degree in nursing or a
			 related field who are in the nurse corps of the Armed Force concerned serve a
			 tour of duty of two years as a full-time faculty member of an accredited school
			 of nursing.
				(2)Covered
			 officersA commissioned officer of the nurse corps of the Armed
			 Forces described in this paragraph is a nurse officer on active duty who has
			 served for more than nine years on active duty in the Armed Forces as an
			 officer of the nurse corps at the time of the commencement of the tour of duty
			 described in paragraph (1).
				(3)Benefits and
			 privilegesAn officer serving on the faculty of an accredited
			 school or nursing under this subsection shall be accorded all the benefits,
			 privileges, and responsibilities (other than compensation and
			 compensation-related benefits) of any other comparably situated individual
			 serving a full-time faculty member of such school.
				(4)Agreement for
			 additional serviceEach officer who serves a tour of duty on the
			 faculty of a school of nursing under this subsection shall enter into an
			 agreement with the Secretary to serve upon the completion of such tour of duty
			 for a period of four years for such tour of duty as a member of the nurse corps
			 of the Armed Force concerned. Any service agreed to by an officer under this
			 paragraph is in addition to any other service required of the officer under
			 law.
				(c)Service of
			 nurse officers as faculty in exchange for scholarships for nurse officer
			 candidates
				(1)In
			 generalOne of the programs under this section may be a program
			 in which commissioned officers with a graduate degree in nursing or a related
			 field who are in the nurse corps of the Armed Force concerned serve while on
			 active duty a tour of duty of two years as a full-time faculty member of an
			 accredited school of nursing.
				(2)Benefits and
			 privilegesAn officer serving on the faculty of an accredited
			 school of nursing under this subsection shall be accorded all the benefits,
			 privileges, and responsibilities (other than compensation and
			 compensation-related benefits) of any other comparably situated individual
			 serving as a full-time faculty member of such school.
				(3)Scholarships
			 for nurse officer candidates(A)Each accredited school
			 of nursing at which an officer serves on the faculty under this subsection
			 shall provide scholarships to individuals undertaking an educational program at
			 such school leading to a degree in nursing who agree, upon completion of such
			 program, to accept a commission as an officer in the nurse corps of the Armed
			 Forces.
					(B)The total amount of funds made
			 available for scholarships by an accredited school of nursing under
			 subparagraph (A) for each officer serving on the faculty of that school under
			 this subsection shall be not less than the amount equal to an entry-level
			 full-time faculty member of that school for each year that such officer so
			 serves on the faculty of that school.
					(C)The total number of scholarships
			 provided by an accredited school of nursing under subparagraph (A) for each
			 officer serving on the faculty of that school under this subsection shall be
			 such number as the Secretary of Defense shall specify for purposes of this
			 subsection.
					(d)Scholarships
			 for certain nurse officers for education as nurses
				(1)In
			 generalOne of the programs under this section may be a program
			 in which the Secretary provides scholarships to commissioned officers of the
			 nurse corps of the Armed Force concerned described in paragraph (2) who enter
			 into an agreement described in paragraph (4) for the participation of such
			 officers in an educational program of an accredited school of nursing leading
			 to a graduate degree in nursing.
				(2)Covered nurse
			 officersA commissioned officer of the nurse corps of the Armed
			 Forces described in this paragraph is a nurse officer who has served not less
			 than 20 years on active duty in the Armed Forces and is otherwise eligible for
			 retirement from the Armed Forces.
				(3)Scope of
			 scholarshipsAmounts in a scholarship provided a nurse officer
			 under this subsection may be utilized by the officer to pay the costs of
			 tuition, fees, and other educational expenses of the officer in participating
			 in an educational program described in paragraph (1).
				(4)AgreementAn
			 agreement of a nurse officer described in this paragraph is the agreement of
			 the officer—
					(A)to participate in
			 an educational program described in paragraph (1); and
					(B)upon graduation
			 from such educational program—
						(i)to
			 serve not less than two years as a full-time faculty member of an accredited
			 school of nursing; and
						(ii)to
			 undertake such activities as the Secretary considers appropriate to encourage
			 current and prospective nurses to pursue service in the nurse corps of the
			 Armed Forces.
						(e)Transition
			 assistance for retiring nurse officers qualified as faculty
				(1)In
			 generalOne of the programs under this section may be a program
			 in which the Secretary provides to commissioned officers of the nurse corps of
			 the Armed Force concerned described in paragraph (2) the assistance described
			 in paragraph (3) to assist such officers in obtaining and fulfilling positions
			 as full-time faculty members of an accredited school of nursing after
			 retirement from the Armed Forces.
				(2)Covered nurse
			 officersA commissioned officer of the nurse corps of the Armed
			 Forces described in this paragraph is a nurse officer who—
					(A)has served an
			 aggregate of at least 20 years on active duty or in reserve active status in
			 the Armed Forces;
					(B)is eligible for
			 retirement from the Armed Forces; and
					(C)possesses a
			 doctoral or master degree in nursing or a related field which qualifies the
			 nurse officer to discharge the position of nurse instructor at an accredited
			 school of nursing.
					(3)AssistanceThe
			 assistance described in this paragraph is assistance as follows:
					(A)Career placement
			 assistance.
					(B)Continuing
			 education.
					(C)Stipends (in an
			 amount specified by the Secretary).
					(4)AgreementA
			 nurse officer provided assistance under this subsection shall enter into an
			 agreement with the Secretary to serve as a full-time faculty member of an
			 accredited school of nursing for such period as the Secretary shall provide in
			 the agreement.
				(f)Benefits for
			 retired nurse officers accepting appointment as faculty
				(1)In
			 generalOne of the programs under this section may be a program
			 in which the Secretary provides to any individual described in paragraph (2)
			 the benefits specified in paragraph (3).
				(2)Covered
			 individualsAn individual described in this paragraph is an
			 individual who—
					(A)is retired from
			 the Armed Forces after service as a commissioned officer in the nurse corps of
			 the Armed Forces;
					(B)holds a graduate
			 degree in nursing; and
					(C)serves as a
			 full-time faculty member of an accredited school of nursing.
					(3)BenefitsThe
			 benefits specified in this paragraph shall include the following:
					(A)Payment of
			 retired or retirement pay without reduction based on receipt of pay or other
			 compensation from the institution of higher education concerned.
					(B)Payment by the
			 institution of higher education concerned of a salary and other compensation to
			 which other similarly situated faculty members of the institution of higher
			 education would be entitled.
					(C)If the amount of
			 pay and other compensation payable by the institution of higher education
			 concerned for service as an associate full-time faculty member is less than the
			 basic pay to which the individual was entitled immediately before retirement
			 from the Armed Forces, payment of an amount equal to the difference between
			 such basic pay and such payment and other compensation.
					(g)Administration
			 and duration of programs
				(1)In
			 generalThe Secretary shall establish requirements and procedures
			 for the administration of the programs authorized by this section. Such
			 requirements and procedures shall include procedures for selecting
			 participating schools of nursing.
				(2)DurationAny
			 program carried out under this section shall continue for not less than two
			 years.
				(3)AssessmentNot
			 later than two years after commencing any program under this section, the
			 Secretary shall assess the results of such program and determine whether or not
			 to continue such program. The assessment of any program shall be based on
			 measurable criteria, information concerning results, and such other matters as
			 the Secretary considers appropriate.
				(4)ContinuationThe
			 Secretary may continue carrying out any program under this section that the
			 Secretary determines, pursuant to an assessment under paragraph (3), to
			 continue to carry out. In continuing to carry out a program, the Secretary may
			 modify the terms of the program within the scope of this section. The
			 continuation of any program may include its expansion to include additional
			 participating schools of nursing.
				(h)DefinitionsIn
			 this section, the terms school of nursing and
			 accredited have the meaning given those terms in section 801 of
			 the Public Health Service Act (42 U.S.C. 296).
			
